—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered April 10, 1997, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the trial which lasted more than five weeks, a sworn juror became unavailable for continued service by reason of illness (see, CPL 270.35). The court conducted a reasonably thorough inquiry and recited on the record the facts and reasons for the dismissal, as required (see, People v Page, 72 NY2d 69, 73; People v O’Connor, 222 AD2d 705).
*349The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.